                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JASPER KRAY,                                         Case No. 17-cv-02600-WHO
                                                           Plaintiff,
                                   8
                                                                                              ORDER APPROVING MINOR'S
                                                   v.                                         COMPROMISE
                                   9

                                  10     SAN FRANCISCO UNIFIED SCHOOL                         Re: Dkt. No. 42
                                         DISTRICT, et al.,
                                  11                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Having read and considered Plaintiffs’ Unopposed Motion for an Order Approving

                                  14   Minor’s Compromise of Pending Action; the Memorandum of Points and Authorities in Support

                                  15   Thereof; the concurrently-filed Declarations of Guy B. Wallace and Stacy Kray; the papers and

                                  16   records on file with this Court in this action; and good cause having been shown, the Court finds

                                  17   that the settlement agreement is in the best interest of Plaintiff, Jasper Kray, the minor.

                                  18          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

                                  19          1.        The Motion to Approve the Minor’s Compromise is GRANTED;

                                  20          2.        Plaintiff Jasper Kray shall receive the amount in settlement funds agreed to by the

                                  21   parties indicated at Dkt. No. 42-6 ¶ 13, to be transferred to a separate account with Jasper Kray’s

                                  22   parents Stacy and Alexander Kray as custodians of the account, to be used for Jasper Kray’s care

                                  23   and benefit only;

                                  24          3.        Plaintiffs’ Counsel’s reasonable attorneys’ fees and costs indicated at Dkt. No. 42-6

                                  25   ¶19 are hereby approved;

                                  26          4.        This Court shall retain jurisdiction over this matter for purposes of ensuring

                                  27   compliance with the terms of the parties’ Confidential Settlement and Release Agreement,

                                  28   including but not limited to the parties’ compliance with Section 3 thereof, Injunctive Relief.
                                   1   Upon completion of the injunctive relief specified in Section 3 and Attachment 1 of the

                                   2   Confidential Settlement and Release Agreement, Defendants may request that this Court enter an

                                   3   Order terminating its jurisdiction herein; and,

                                   4          5.      All parties are hereby ORDERED to comply with all terms of the Confidential

                                   5   Settlement and Release Agreement.

                                   6   IT IS SO ORDERED.
                                   7
                                       Dated: January 24, 2020
                                   8

                                   9
                                                                                                  William H. Orrick
                                  10                                                              United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
